Name: Council Regulation (EC) No 2651/95 of 23 October 1995 amending Council Regulation (EC) No 3282/94 extending into 1995 the application of Regulations (EEC) No 3833/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences to certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: economic conditions;  trade policy;  agricultural activity;  foodstuff;  Africa
 Date Published: nan

 16. 11 . 95 EN Official Journal of the European Communities No L 273/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2651/95 of 23 October 1995 amending Council Regulation (EC) No 3282/94 extending into 1995 the application of Regulations (EEC) No 3833/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences to certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EC) No 3282/94 (') the Council granted the benefit of generalized preferences for certain agricultural products originating in South Africa and pursuant to Article 6 (2) of that Regulation, it decided to carry oul a re-examination of the conditions of applica ­ tion of that Regulation before 1 July 1995 ; Whereas the list of products for which South Africa is granted preferential treatment should be supplemented, 1 . Article 6 (2) shall be replaced by the following text : '2. The benefit of preferences shall not be granted to products of Annex I or II of Regulation (EEC) No 3833/90 falling within CN codes 0409 00 and 2401 and Chapters 6, 7, 8 and 20 originating in South Africa, with the exception of the products appearing in Annex I to this Regulation .' ; 2. Article 8 shall be replaced by the following text : 'Article 8 The technical amendments to the Annexes to Regula ­ tions (EEC) No 3833/90, (EEC) No 3835/90 and (EEC) No 3900/91 appear in Annex II to this Regulation.' ; 3 . the existing Annex shall become Annex II and Annex I set out in the Annex to this Regulation shall be inserted . HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1995. Article 1 Regulation (EC) No 3282/94 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 1995. For the Council The President P. SOLBES MIRA (') OJ No L 348 , 31 . 12. 1994, p. 57. No L 273/2 EN Official Journal of the European Communities 16. 11 . 95 ANNEX ANNEX I List of products of Chapters 6, 7 , 8 and 20 originating in South Africa which benefit from generalized preferences (a) Order number CN code Description of goods Rateof duty 52.0630 0602 99 30 0602 99 45 0602 99 49 0602 99 59 ex 0602 99 70 0602 99 91 ex 0602 99 99 Trees and shrubs, excluding fruit and forest trees and shrubs ; other than live plants, cuttings and roots , excluding yuccas and cacti not planted in pots, tubs, boxes or the like 12 % 52.0640 ex 0602 99 70 ex 0602 99 99 Yuccas and cacti not planted in pots, tubs, boxes or the like 8% 52.0710 ex 0604 10 90 0604 99 10 Not further prepared than dried 2% 52.0720 0604 99 90 Other 14% 52.0730 0706 90 30 Horseradish (Cochlearia armoracia) 7% 52.0770 0709 60 99 Pimento 5% 52.0790 ex 0709 90 90 Okra (Hibiscus esculentus L or Abelmoschus esculentus (L) Moench); Moringa oleifera ('drumsticks ') free 52.0820 ex 0710 80 95 Other  Okra (Hibiscus esculentus L or Abelmoschus esculentus (L) Moench) 13 % 52.0830 071 1 90 30 Sweet corn 3% 52.0840 0711 90 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 5% 52.0850 ex 071 1 90 70 Okra (Hibiscus esculentus L or Abelmoschus esculentus (L) Moench) free ex 071 1 90 70 Bamboo shoots 6% 52.0870 ex 0712 90 90 Okra (Hibiscus esculantus L or Abelmoschus esculentus (L) Moench) 7% ex 0712 90 90 Horseradish (Cochlearia armoracia) free 52.0920 ex 0713 90 90 Cajan peas of the species Cajanus cajan free 52.0930 0714 20 10 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced or in the form of pellets ; sago pith ; Sweet potatoes for human consumption (e) free 52.0960 0802 50 00 Pistachios free 52.0990 0802 90 60 0802 90 85 Other nuts free 16. 11 . 95 EN Official Journal of the European Communities No L 273/3 Order number CN code Description of goods Rateof duty 52.1010 ex 0804 10 00 Dates , for industrial transformation, excluding the manufacture of alcohol, or for conditioning for retail in immediate packings with a net capacity of 1 1 kg or less (e) 8 % 52.1020 0804 40 10 Avocados, from 1 December to 31 May 3,5 % 52.1030 0804 40 90 Avocados, from 1 June to 30 November 6% 52.1040 ex 0804 50 00 Guavas and mangosteens free 52.1050 ex 0805 20 21 ex 0805 20 23 ex 0805 20 25 ex 0805 20 27 ex 0805 20 29 Clementines, mandarins (including tangerines and satsumas); wilkings and other similar citrus hybrids, from 15 May to 15 September 16% ex 52.1140 0810 90 30 Tamarinds, cashew-apples , lychees, jackfruit, sapodillo plums 6% 52.1150 ex 0810 90 85 ex 0810 90 85 0810 90 40 ex 0810 90 85 Rose-hip fruit Other stone fruit Other fruit free 7 % 6% 52.1160 0811 20 59 Blackberries (brambleberries), mulberries 8 % 52.1180 0811 90 50 Bilberries (fruit of the species Vaccinium myrtillus) 7% 52.1 190 0811 90 70 Fruit of the species Vaccinium myrtilloides and Vaccinium angustifo ­ lium 2% ex 52.1200 ex 0811 90 95 Quinces 10 % 52.1240 0812 90 40 Bilberries (fruit of the species Vaccinium myrtillus) 2% ex 52.1250 ex 0812 90 95 Quinces 4% 52.1260 0813 10 00 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruit of this chapter Apricots 5,5 % 52.1280 0813 40 50 Pawpaws free 52.2695 2001 90 20 Fruit of the genus Capsicum other than sweet peppers and pimentos 5% 52.2720 2001 90 60 Palm hearts 7% ex 52.2730 ex 2001 90 91 Papaya chutney 9 % 52.2795 2005 90 10 Fruit of the genus Capsicum other than sweet peppers and pimentos 5 % ex 52.2810 ex 2005 90 80 Bamboo shoots 11 % ex 52.2850 ex 2007 91 10 Jams and marmalades of citrus ; with a sugar content exceeding 30 % by weight, excluding orange jam and marmalade 18 % No L 273/4 EN Official Journal of the European Communities 16. 11 . 95 Order number CN code Description of goods Rateof duty 52.2930 2008 20 11 Pineapples, in immediate packings of a net content of 1 kg or more, with a sugar content exceeding 17% by weight 10 % 52.3110 2008 91 00 Palm hearts 7% 52.3250 ex 2008 99 46 Tamarind 7% 52.3265 2008 99 61 ex 2008 99 68 Passion fruit and guavas Fruit falling within heading Nos 0803, 0804 (excluding figs), 0807 20 00, 0810 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 7% 52.3310 2009 20 91 2009 20 99 Grapefruit juice 7% ex 52.3350 ex 2009 30 99 Other, excluding lime juice (Citrus aurantifolia var. Lumio and var. Limetta), not containing added sugar 15% 52.3360 2009 40 30 Pineapple juice 17% ex 52.3400 ex 2009 80 38 Date juice free ex 52.3410 ex 2009 80 73 Fruit falling within heading Nos 0801 , 0803, 0804 (excluding figs), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50 , 0810 40 90, 0810 90 10, 0810 90 30, 0810 90 40 and 0810 90 85 8 % ex 2009 80 71 Other fruit and vegetable juices , containing added sugar, excluding apricot and peach juice 17% 52.3470 ex 2009 90 59 Other, not containing added sugar 18 % (a) Notwithstanding the rules for interpreting the combined nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex-CN codes are indicated, the preferential scheme is to be determined by application of the CN code and the corresponding description taken together, (e) Entry within this CN code is subject to conditions laid down in the relevant Community provisions.'